Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see fifth paragraph, page 7, to first paragraph, page 9, filed March 7, 2022, with respect to the “two or more stressor materials” have been fully considered and are persuasive.  The rejection of all previous claims has been withdrawn. 
Allowable Subject Matter
Claims 26,27,29-36,38-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach
“two or more stressor materials adjacent to an outer sidewall of the insulator layer, wherein a first of the stressor materials is adjacent to the outer sidewall of the first and second insulator layer portions, but not adjacent to the outer sidewall of the third insulator layer portion, and a second of the stressor materials is adjacent to the outer sidewall of the third insulator layer portion, but not adjacent to the outer sidewall of the first or second insulator layer portions” (claim 26);
“wherein forming the two or more stressor materials comprises forming a first of the stressor materials adjacent to the outer sidewall of the insulator Application. No. 16/651,1163 Examiner: YEUNG LOPEZ Docket No. 01.D149256-PCT-USArt Unit: 2899layer and then forming an opening in the first of the stressor materials adjacent to the outer sidewall of the third insulator portion and forming a second of the stressor 
“a first stressor material adjacent to an outer sidewall of both the first insulator layer portion and the second insulator layer portion, but not adjacent to the outer sidewall of the third insulator layer portion, and a second stressor material adjacent to the outer sidewall of the third insulator layer portion, but not adjacent to the outer sidewall of the first or second insulator layer portions” (claim 42).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899